Citation Nr: 1119765	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-11 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 1970.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Cleveland, Ohio.

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the Veteran's March 2011 hearing, he contended his hearing has worsened since the time of his last VA examination.  He also submitted private audiograms conducted by his employer, GE Aircraft Engines, which appear to support a worsening of the condition.  The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  As such, a new examination addressing the current severity of the Veteran's bilateral hearing loss is required.  

Moreover, the Board finds that a current examination is also necessary to comply with Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In Martinak, the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  At the March 2011 hearing the Veteran testified that his hearing loss causes functional impairment both at home and at work.  At home, he described marital strife resulting from his diminished ability to communicate with his wife, and in the work setting, the Veteran testified that he has trouble with interviews, chairing events, and holding meetings due to his disability.  

Additionally, it is unclear that the GE Aircraft Engine reports comply with VA standards concerning hearing examinations.  VA regulations require that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85 (2010).  On remand, it should be clarified whether the examinations were conducted by a state-licensed audiologist whether the controlled speech discrimination test (Maryland CNC) and a puretone audiometry test were conducted in obtaining the results.  See Savage v. Shinseki, No. 09-4406, 2011 WL 13796, 8-10 (Vet. App. Jan. 4, 2011) (holding that it was error for Board to refuse to consider private audiological examinations submitted by claimant on the ground that they were unclear, without seeking clarification from the examiners or explaining why such explanation was not needed.) 

Further, while the Board is cognizant that it is not prohibited from interpreting private audiological evidence, as the matter must be remanded anyway the Board finds that the interpretation of these private records would be helpful to the future adjudication of this claim.  See Hall v. Nicholson, 21 Vet. App. 80, 2006 WL 1725935 (Vet. App.) (stating, "contrary to the Board's reading of Kelly, the Court there did not state that 'the Board could not interpret graphical representations of audiometric data.'")

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide authorization forms necessary to allow the RO to obtain the complete medical records available from GE Aircraft Engines.  Thereafter, the RO should attempt to obtain those records.  The RO should further ask GE Aircraft Engines if the examinations of record were conducted by a state-licensed audiologist, and whether the controlled speech discrimination test (Maryland CNC) and a puretone audiometry test were performed in obtaining the results.  Any responses received must e fully documented for the record.

2.  Schedule the Veteran for a VA audiological examination in order to determine the current severity of his bilateral hearing loss.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The VA audiologist must fully describe the functional effects caused by the Veteran's bilateral hearing disability.  The audiologist must comment on the functional effects the Veteran experiences as a result of his bilateral hearing loss, including for example in conjunction with his day-to- day activities.

Additionally, the examiner should interpret the audiograms dated from 2007 forward that were conducted by the Veteran's employer, GE Aircraft Engines, and provide numerical findings that conform, to the greatest extent possible, with 38 C.F.R. § 3.385 (2010).  The RO should note for the examiner that this audiogram is a private medical record, and should make the documents easily accessible for the examiner's review.  The examiner should provide an opinion as to whether these additional results show any improvement or reduction in hearing, and whether it is possible, from these additional results, to conclude that any improvement, if demonstrated, will be maintained under ordinary conditions of life.  
All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  

3.  Ask the Veteran to provide information as to how he has been financially or otherwise impacted by his hearing loss.  Ask the Veteran to provide evidence like financial records, statements from employers or clients, paystubs over a number of years, or like information that would substantiate his claim that he has been economically impacted by his hearing loss.  

4.  After the above development has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case. The consequences of failure to report for a VA examination without good cause may include denial of his claim. 38 C.F.R. §§ 3.158, 3.655 (2010).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

